Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tube must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A control module in claim 1
An image acquisition module in claim 1
An suction control module in claim 1
A fill light module in claim 1
A mobile terminal in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “feeding back” in claim 1 is used by the claim to mean “transmit the image signal to the control module from the image acquisition module,” while the accepted meaning is “process of returning part of the image signal from a control module to the input of the control module..” The term is indefinite because the specification does not clearly redefine the term.
Claim 1 recites the limitation “analyzing” in line 9. It is unclear what analyzing means. For instance it can refer transmitting image signal from camera to an image display module, or it can refer converting an analogue image signal to a digital image signal. For examination purpose the limitation “analyzing” interpreted as “transmitting said image signal from image acquisition module to image display module.
1 recites the limitation "image information" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the external space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 are rejected at least for being dependent from claim 1 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not clear “image analysis module being adapted for analyzing image information" in claim 1 lines 17-18. It is not clear what kind of image analysis does applicant referring to, further, why the device would requires secondary image analysis by image analysis module while the control module also adapted for analyzing the image signal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rassman (US 6,572,625) as evidenced by Lander (https://web.archive.org/web/20170713183251/https://smallbusiness.chron.com/handles-graphics-displayed-monitor-69829.html)
Regarding claim 1, Rassman discloses a visual beauty instrument, comprising a control module (figure 1, controller 72), an image acquisition module (figure 3, camera) a suction control module (figure 1, air pump 35), a fill light module (figure 1, light source 33), a suction nozzle assembly (subassembly 15) and a mobile terminal (figure 1, monitor 25), said image acquisition module being adapted for collecting an image signal of a suction area on the skin of a person (col.2 lines 43, the camera and lens are components of an imaging system positioned to capture an image) to be sucked by said suction nozzle assembly and feeding back said image signal to said control module (see figure 1, the controller is between the monitor and the camera. Although the figure 1 diagram does not explicitly shows the flow of image signal, Rassman teaches the operation of the component is controlled by a controller (col. 3 lines 15-16), and therefore the image signal is controlled by the controller) said control module being adapted for analyzing said image signal (col.2 lines 43-45, image captured by imaging system and displayed on the monitor, further Rassman teaches that the operation of the component is controlled by a controller (col.3 liens 15-16). Therefore, the image is transmitted from the image system to display by the controller) control said suction control module and said fill light module (col. 3 lines 15-16, the operation of the component is controlled by a controller), said suction control module being adapted for sucking up the acne and blackheads on the skin surface by said suction nozzle assembly (col.2 lines 52-55, suction may be provided to assist in extracting a follicular unit) said fill light module being adapted for improving the recognition of acne and blackheads (col.2 lines 47-49,  Illumination of the field of view 
Rassman teaches all the claimed structural limitation of the visual beauty instrument set forth in claim 1, and mobile terminal. However, Rassman does not specify that the mobile terminal (monitor 25) include an image analysis module. However, it is inherently known that any types of displays should come with image analysis module such as a display controller in order to convert incoming digital image signal into analogue signal as evidenced by Lander (Digital monitors, once data gets to the monitor, it either goes right to the display controller, or it gets unlocked and then goes to the display controller). Thus, the mobile terminal device (monitor 25) used in Rassman is inherently comprising the display controller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rassman in view of Ikadai (US 2015/0159684), and Nicholas (US 2004/0236254)
Regarding claim 2, Rassman teaches the device according to claim 1. Rassman further discloses suction control module, said suction nozzle assembly comprises a nozzle body (figure 3, subassembly 15) a nozzle tip (figure 3, conical section 18) on said nozzle body and a light-transmitting lens (figure 3, lens 24), said nozzle body communicating with said air inlet hole by a tube (figure 3 suction tube 34).
Rassman does not explicitly teaches the suction control module comprises a vacuum pump and a motor that controls said vacuum pump, said vacuum pump comprising an air inlet hole and an air outlet hole, said air outlet hole communicating with the external space and a sealing ring disposed between said nozzle body and said nozzle tip, said nozzle tip having a silicone portion disposed at a suction opening thereof,
Ikadai teaches the suction control module comprises a vacuum pump (figure2, suction pump 20) and a motor (figure 2, drive motor 8) that controls said vacuum pump, said vacuum pump comprising an air inlet hole (see Examiners annotated figure below, inlet) and an air outlet hole (see Examiners annotated figure below, outlet), said air outlet hole communicating with the external space ([0022] while opening the exhaust valve 22, air inside the suction pump is discharged from an air outlet), and a sealing ring disposed between said nozzle body and said nozzle tip (figure 5B, sealing member 28), said nozzle tip having a silicone portion disposed at a suction opening thereof ([0027] material for the suction nozzle 2 is not limited to any specific one, it is preferable to form the suction nozzle 2 with a resilient material such as hard rubber).
Ikadai provides an air inlet hole and outlet hole so that the inner spaces of the suction nozzle and the suction pump are communicated with each other [0023], and let the air inside the suction pump 20 is charged from an air outlet [0022]. Further, Ikadai provides a sealing ring between the nozzle body and nozzle tip to prevent leakage of air due to an attachment error of the sealing member [0030] and a suction nozzle made of resilient material in order to establish a firmer contact between the suction nozzle and the skin [0027]. Therefore, it would have been obvious at one of ordinary skill in the art .

    PNG
    media_image1.png
    721
    712
    media_image1.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rassman in view of Anton (US 2017/0296712).
Regarding claim 3, Rassman teaches the device according to the claim 1. Rassman further discloses a housing (figure 1, hand-held instrument 11).
Rassman does not disclose a control button set mounted on said housing and an indicator light set mounted on said housing, said control button set comprising a power button and a mode switching button, said power button and said mode switching button being respectively electrically connected to said control module, said indicator light set comprising a plurality of suction force level indicator lights 
	Anton teaches a control button set ([0056] one or more operation buttons on a side of device, an additional, separate button can be used to control pulsatile or constant suction modes) and an indicator light set mounted on said housing ([0052] user interface display showing tension level readouts, pressure level readouts, timers and other pertinent information; LED or other indicator lighting and others as would be appropriate), said control button set comprising a power button ([0056] one or more operation buttons on a side of device can operate motor) and a mode switching button ([0056] separate button can be used to control pulsatile or constant suction modes), said power button and said mode switching button being respectively electrically connected to said control module (see figure 11, processor 1104 and input 1112 connected together), said indicator light set comprising a plurality of suction force level indicator lights ([0080] a light can be turned on or off to indicate the condition) and a power status indicator light ([0052] LED or other indicator lighting and others as would be appropriate), said suction force level indicator lights and said power status indicator light being electrically connected to said control module ([0065] Anton teaches that indicator lights, display screens, interactive touch screens and other that are coupled with processor block 1104).
	Anton utilizes a control button set and an indicator light set to assist the user or operator during a procedure ([0052]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rassman to incorporate the teachings of Anton and provide a control button set and an indicator light set to a housing. Doing so would provide buttons and indicators on the housing that are easily accessible to the user.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rassman in view of Hultquist (US 2015/0238274).
	
Regarding claim 4, Rassman teaches the device according to the claim 1. Rassman teaches said fill light module.
	Rassman does not explicitly teaches said fill light module comprises at least one set of white LED lights, one set of UVA LED lights having a wavelength in the range of 360 to 400 nm, one set of blue LED lights having a wavelength in the range of 410 to 420 nm, and one set of red LED lights having a wavelength in the range of 630 to 640 nm.
	Hultquist teaches said fill light module (figure 1b, one or more light elements 153) comprises at least one set of white LED lights, one set of UVA LED lights having a wavelength in the range of 360 to 400 nm, one set of blue LED lights having a wavelength in the range of 410 to 420 nm, and one set of red LED lights having a wavelength in the range of 630 to 640 nm ([0072] LED lights emitting a wavelength at approximately 410 microns, and other wavelengths, may be used to cause acne bacterium and sebum (both present in clogged and/or infected pores or follicles) to fluoresce red or orange (though other colors may also be utilized), further enhancing the ability to distinguish healthy, normal pores and hair follicles from infected and/or clogged pores and follicles. By including one or more of these specific LEDs in some embodiments, the task of scanning the skin may be performed quickly because the clogged and/or infected pores and follicles are highlighted, and the normal pores and follicles are not).
	Hultquist utilizes variety wavelength of LED lights to detect acne bacterium and sebum and further distinguish healthy, normal pores and hair follicles from infected and/or clogged pores and follicles. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source of Rassman to incorporate the teachings of Hultquist. Doing so would provide LED light sets to the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu (US2020/0187986)
Jablow (US 2020/0179220)
Kang (US2018/0228688)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781